Citation Nr: 0605320	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lymphoma.

3.  Entitlement to service connection for a ventral hernia.

4.  Entitlement to service connection for foot fungus.

5.  Entitlement to service connection for flash burns of the 
eye.

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for perforated ear 
drums.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The issues of entitlement to service connection for hearing 
loss, tinnitus, and perforated ear drums are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.

2.  The preponderance of the evidence shows that the 
veteran's current hypertension was not manifested in service, 
or compensably disabling until many years after service, and 
is not related to active duty service or any incident 
therein.

3.  The preponderance of the evidence shows that the 
veteran's current lymphoma was not manifested in service, or 
compensably disabling until many years after service, and is 
not related to active duty service or any incident therein.

4.  The preponderance of the evidence shows that the 
veteran's current ventral hernia was not manifested in 
service, and is not related to active duty service or any 
incident therein.

5.  The preponderance of the evidence shows that the 
veteran's current foot fungus was not manifested in service, 
and is not related to active duty service or any incident 
therein.

6.  The veteran does not have a current diagnosis of flash 
burns of the eye or residuals thereof. 

7.  The preponderance of the evidence shows that the 
veteran's current glaucoma was not manifested in service, and 
is not related to active duty service or any incident 
therein.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Lymphoma was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  A ventral hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  Foot fungus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

5.  Flash burns of the eyes were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

6.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in September 2002 and 
February 2005 provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The February 2005 letter from the 
RO specifically advised him to submit any evidence that was 
in his possession.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran testified at a hearing held at the RO.  The claims 
file contains his service medical records.  His post-service 
treatment records have also been obtained.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  Although the veteran's representative has 
requested that the claims be remanded for the purpose of 
attempting to locate additional service medical records, the 
Board finds no reason to conclude that any such records 
exist.  The service medical records which are of record 
include the entrance examination, separation examination, 
dental treatment records, and immunization records.  Any 
additional records which had been retained would have been in 
the same file.  Therefore, the Board concludes that no 
additional records exist, and a remand to attempt to obtain 
additional records would be futile.  The representative has 
also requested a remand for the purpose of affording the 
veteran a VA examination.  However, the Board concludes that 
such an examination is not warranted as the requirements set 
forth in 38 C.F.R. § 3.159(c)(4) have not been met.  In this 
regard, the Board concludes that the evidence does not 
indicate that current disabilities may be associated with 
events in service, for reasons explained more fully below.   
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Hypertension.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The veteran's service medical records do not contain any 
references to symptoms, findings, or diagnoses of 
hypertension.  The report of a medical examination conducted 
in December 1945 for the purpose of his separation from 
service shows that clinical evaluation of the heart and 
cardiovascular system was normal.  His blood pressure was 
130/80 before exercise, and 132/82 after exercise.   

There are no medical treatment records containing a diagnosis 
of hypertension until many years after separation from 
service.  A private medical treatment record dated in April 
1999 contains a diagnosis of hypertension.  The record does 
not contain any indication that the hypertension was related 
to service.

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence to support a finding that the veteran's 
hypertension originated during his period of service or 
became manifest to a compensable degree within one year of 
service separation.  The presumption of service 
incurrence/aggravation does not arise.  

The veteran's medical treatment records show that his current 
diagnoses include hypertension; however, the records are 
dated many years after separation from service.  The current 
treatment records do not contain any indication that the 
hypertension had its onset during service or is related to 
any incident in service.    

The Board notes that the veteran has alleged in statements on 
appeal that his hypertension problems are attributable to 
stress or other factors during service.  
While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.  Based on the 
provisions of 1154(b), the Board accepts the veteran's 
account of having sustained physical injuries and stress 
during combat.  However, the Board notes that the veteran is 
not competent, as a lay person, to make a medical judgment 
linking current hypertension to such factors. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service or was 
manifest to a compensable degree within one year thereafter.  
The probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  Therefore, the Board 
concludes that hypertension was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For Lymphoma.

The veteran contends that he developed lymphoma as a result 
of exposure to multiple chemicals in service while working as 
a painter and being in charge of the paint locker.  The Board 
finds, however, that the preponderance of the evidence shows 
that the veteran's current lymphoma was not manifested in 
service, or compensably disabling until many years after 
service, and is not related to active duty service or any 
incident therein.  In this regard, the Board notes that the 
service medical records are negative for any mention of 
lymphoma.  The separation examination of December 1945 
reflects that physical examination was normal other than a 
deviated septum, and the veteran was found to be fit for 
service and/or discharge.  There is no evidence that a 
malignant tumor was manifest within a year after service.  
The earliest record of lymphoma is dated in 1989.  There is 
no competent medical evidence linking such a disorder to 
service.  Accordingly, the Board concludes that lymphoma was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  

III.  Entitlement To Service Connection For A Ventral Hernia.

The veteran contends that he developed a ventral hernia when 
a torpedo hit his ship and threw him against a bulkhead.  The 
Board finds, however, that the preponderance of the evidence 
shows that the veteran's current ventral hernia was not 
manifested in service, and is not related to active duty 
service or any incident therein.  The veteran's service 
medical records are negative for any mention of a ventral 
hernia or any other type of hernia.  The report of a 
separation examination conducted in December 1945 
specifically notes that the veteran's abdomen and pelvis were 
examined to determine the condition of the wall, scars, 
hernia, or abnormality of viscera.  It was indicated that 
such examination was normal.  The earliest post service 
evidence of any type of hernia is a record dated in August 
2001 which indicates that the veteran was "pre-op" for a 
left inguinal hernia.  However, that record does not contain 
any indication that the hernia is related to service.  A 
private medical record dated in September 2002 reflects that 
the diagnoses included a large ventral hernia.  Again, 
however, there was no indication that it was related to 
service.  The only medical opinion which suggests that the 
ventral hernia is related to service is a letter dated in 
September 2002 from Anton M. Dameff, M.D., in which he stated 
that the large ventral hernia and two other conditions were 
"most likely service related due to his military service 
aboard ship while he was in the Navy."  However, the doctor 
did not offer any explanation for such a conclusion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).  The Board is of the opinion that the contemporaneous 
separation examination which showed no ventral hernia was 
present in December 1945 has higher probative value that the 
unsupported medical opinion from many years later.  
Accordingly, the Board concludes that a ventral hernia was 
not incurred in or aggravated by service.  
 
IV.  Entitlement To Service Connection For Foot Fungus.

The veteran contends that he developed foot fungus in service 
due to the lack of showers and high temperatures.  The Board 
finds, however, that the preponderance of the evidence shows 
that the veteran's current foot fungus was not manifested in 
service, and is not related to active duty service or any 
incident therein.  The service medical records are negative 
for any references to foot fungus.  The separation 
examination dated in December 1945 shows that his extremities 
and feet were normal.  His skin was also found to be normal.  
The earliest record of the presence of foot fungus is dated 
in September 2002.  The Board has noted that in the September 
2002 letter Dr. Anton M. Dameff, M.D., indicated that the 
veteran's advanced fungal infection of the toes was most 
likely related to service, however, the Board finds that the 
contemporaneous separation examination has higher probative 
value than this unsupported medical opinion.  Accordingly, 
the Board concludes that foot fungus was not incurred in or 
aggravated by service.  

V.  Entitlement To Service Connection For Flash Burns Of The 
Eye.

The veteran contends that he sustained flash burns while 
loading shells on the deck of his ship.  The Board finds, 
however, that the veteran does not have a current diagnosis 
of flash burns of the eye or residuals thereof.  The medical 
evidence which is of record is completely negative for a 
diagnosis of flash burns of the eyes.  The service medical 
records reflect that on separation his eyes were normal.  The 
current treatment records contain no mention of flash burns 
of the eyes.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that flash 
burns of the eyes were not incurred in or aggravated by 
service.  

VI.  Entitlement To Service Connection For Glaucoma.

The preponderance of the evidence shows that any current 
glaucoma was not manifested in service, and is not related to 
active duty service or any incident therein.  As was noted 
above, the separation examination reflected that the 
veteran's eyes were normal on examination.  The current 
treatment records which are in the claims file do not contain 
any mention of glaucoma.  Moreover, even if that disorder has 
been diagnosed, there is not any medical opinion linking such 
a disease to any injury in service.  Accordingly, the Board 
concludes that glaucoma was not incurred in or aggravated by 
service.  


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for lymphoma is denied.

3.  Service connection for a ventral hernia is denied.

4.  Service connection for foot fungus is denied.

5.  Service connection for flash burns of the eye is denied.

6.  Service connection for glaucoma is denied.


REMAND

The veteran contends that he has hearing loss, tinnitus and 
perforated ear drums which resulted from exposure to noise 
during service.  The veteran has presented evidence of a 
current disability and the possibility of service connection.  
The evidence includes private treatment records showing that 
he was found to have hearing loss, and his treating physician 
has indicated that it is likely related to service.  The 
evidence also includes a separation record showing that his 
military occupations included duties as a carpenter.  The 
Board notes that such an assignment would have resulted in 
exposure to a substantial amount of noise.  In addition, the 
veteran has recounted histories of exposure to acoustic 
trauma from deck guns.  

The VCAA requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  The Board concludes that a medical 
opinion is required to determine whether there is a nexus 
between any current hearing loss (or other ear disorder) and 
the reported noise exposure in service.  For this reason, a 
disability evaluation examination is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any hearing loss 
disorder which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the service 
medical records and personnel record 
showing the veteran's duties during 
service.  The examiner should also review 
the post-service medical records 
reflecting hearing loss.  The examination 
should include all tests and studies 
necessary to assess the severity and 
nature of the veteran's current hearing 
loss.  The examiner should specifically 
comment as to the likelihood that any 
currently found hearing loss, tinnitus or 
perforated ear drums are related to 
acoustic trauma during service. 

2.  Thereafter, the RO should readjudicate 
the claims for compensation for hearing 
loss, tinnitus and punctured ear drums.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


